          6:13-cv-02428-TMC         Date Filed 04/30/20    Entry Number 185          Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION


United States of America, ex rel.                  )        C/A No. 6-13-cv-2428-TMC
Charles R. Shepherd, Danny V. Rude,                )
Robert Scott Dillard, and Rickey Mackey,           )
                                                   )
                   Plaintiff-Relators,             )
       vs.                                         )
                                                   )
Fluor Corporation, Inc., Fluor Intercontinental,   )
Inc.,                                              )
                                                   )
                   Defendants.                     )
                                                   )


                           ALTERNATIVE DISPUTE RESOLUTION (“ADR”)
                                 STATEMENT AND CERTIFICATION


       Pursuant to Local Civil Rule 16.03, the undersigned certifies that he or she has (1) provided the

party he or she represents with any materials relating to ADR which were required to be provided by

Local Civil Rule 16.01 or order of the Court; (2) discussed the availability of ADR mechanisms with the

party; and (3) discussed the advisability and timing of ADR with opposing counsel.



       Submitted1 this 30th day of April, 2020.



                                         [SIGNATURE PAGE FOLLOWS]




1
 This statement must be filed and served. Local Rule 16.03, D.S.C.           A separate statement and
certification is required for each party represented.
6:13-cv-02428-TMC   Date Filed 04/30/20   Entry Number 185      Page 2 of 2




                                  Respectfully submitted,

                                  s/ Mark C. Moore
                                  Mark C. Moore (Fed. ID No. 4956)
                                  Konstantine P. Diamaduros (Fed. ID No. 12368)
                                  NEXSEN PRUET, LLC
                                  1230 Main Street, Suite 700
                                  Columbia, SC 29201
                                  Telephone: (803) 540-2146
                                  Facsimile: (803) 727-1458
                                  MMoore@nexsenpruet.com
                                  KDiamaduros@nexsenpruet.com

                                  Craig D. Margolis (admitted pro hac vice)
                                  Christian Sheehan (admitted pro hac vice)
                                  Arnold & Porter Kaye Scholer LLP
                                  601 Massachusetts Ave. NW
                                  Washington, D.C. 20001-3743
                                  Telephone: (202) 942-6127
                                  Facsimile: (202) 942-5999
                                  craig.margolis@arnoldporter.com
                                  christian.sheehan@arnoldporter.com

                                  Attorneys for Defendants Fluor Corporation
                                  and Fluor Intercontinental, Inc.
